Title: Thomas Jefferson to George Logan, 24 November 1816
From: Jefferson, Thomas
To: Logan, George


          
            Dear Sir
            Poplar Forest Nov. 24. 16.
          
          I recieve your favor of Nov. 1. here, as I am about setting out on my return to Monticello for the winter. the specimen of flax from Sr John Sinclair is exquisite. we have learned from the newspapers that a new method of preparing flax has been discovered in England. I presume this is an example. about 25. years ago Sr John Sinclair sent me a specimen of Virginia wool which he had picked up accidentally, and had finely prepared, to shew that we have among us native sheep with wool equal to the Merino. now & then in a flock we find such wool; but
			 have never made the selection of the breed an object, because, in our houshold manufactures, (& we have no other) we make only coarse woollen clothing for our laborers. for the same reason we
			 are
			 retiring for from the Merinos, for whose wool we have neither use nor market. even our houshold cotton manufactures are which are innate and nearly coeval with the state, are laboring under a difficulty. originally, and till within 30. years, we raised our own cotton. about that time our emigrants to Georgia & the upper part of S. Carolina carried the culture there, and could raise it there so much easier, that we nearly gave up the culture, and procured our supplies from them thro’ our merchants. these last finding our
			 houshold manufactures shorten their sales of what is imported, have suddenly ceased to in import the cotton wool of the South, and we are suddenly without a pound, and forced to go to the stores for
			 imported substitutes. this trick will succeed for one year. & with the high price of the article is putting us on a resumption of the culture.—the account you send me of the Mangel-wurzell
			 would
			 encourage one to undertake it, even if it requires the culture of the spade. this plant was all the rage while I was in France; but soon went out of vogue, I know not why.—I think Sr John Sinclair’s plough appears too bluff in front, and too close pinched at the side. I apprehend it would cause much resistance in the draught, and does not expand itself enough to turn the furrow over
			 compleatly. I have had a plough ready for mr Peale upwards of a year, which the difficulty of forwarding has still retained, but I will find means shortly. it is a light 2. horsed plough, for a furrow 6.I. deep & 9.I. wide, & on the
			 principle of the least resistance possible. I think it will be liked, and may be enlarged or diminished, still preserving it’s principle. I tender friendly and respectful souvenirs to mrs Logan & yourself.
          Th: Jefferson
        